—Determination of respondent New York City Police Commissioner, dated November 23, 1993, suspending petitioner for 20 days followed by a one year probation unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Joan Lobis, J.], entered July 21, 1994), dismissed, without costs.
Testimony adduced at petitioner’s disciplinary hearing that petitioner wilfully filed a criminal complaint affidavit falsely affirming that he was the arresting officer and that he witnessed the crimes perpetrated by the individual arrested constitutes substantial evidence justifying respondents’ determination to suspend petitioner (see, Matter of Pell v Board of Educ., 34 NY2d 222). Considering the seriousness of the charges, the penalty was not so disproportionate to the offense as to be shocking to one’s sense of conscience (see, Matter of Pell v Board of Educ., supra, at 233). Concur—Kupferman, J. P., Ross, Asch, Nardelli and Mazzarelli, JJ.